 WEAVER MOTORS209As we have overruled the objections to the election, and as thePetitioner has failed to secure a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for United Papermakers and Paperworkers, AFL-CIO, andthat said labor organization is not the exclusive bargaining repre-sentative of the employees of the Stark Industrial Park, Charleston,South Carolina, plant of The American Sugar Refining Company(Domino Bag) in the unit found appropriate.]Norman Weaver and HaroldWeaver,Partners,d/b/a WeaverMotors; Galesburg Lincoln-MercuryCo.; J. E. Trapp, R. A.York,and John McCreery,a partnership d/b/a McCreeryMotor Sales;CrownMotors, Inc.; Inman-Swanson Motors,Inc. ;Puckett Buick Company,PetitionersandLocal UnionNo. 15,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers and Lodge No. 2085, InternationalAssociation of Machinists,AFL-CIO.Cases Nos. 13-RM-411,13-RM-412, 13-RM-413, 13-RM-414, 13-RM-415, and 13-RM-416.1March 13, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing 2 was heldbefore Robert G. Mayberry, hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith these cases to a three-member panel [Chairman Leedom andMembers Rodgers and Bean].Upon the entire record in these cases,2 the Board finds :1.In these cases, the Unions either contest the Board's jurisdic-tion or take no position on this question.Each of the Employer-Petitioners herein is primarily engagedatGalesburg, Illinois, in the retail sale and repair of automotiveequipment.During the year preceding the filing of the petitions,1 The Employer-Petitioners in these cases will hereinafter be called,respectively,weaver,Galesburg Lincoln,McCreery,Crown,Inman-Swanson,and Puckett Buick.aAs it is the Board's practice to consolidate cases for purposes of hearing,where, ashere, they have common Issues and facts,we overrule the Unions'objection to the con-solidationof theinstant cases.3 Because in our opinion the record adequately sets forth the issues and the positions ofthe parties,the Unions'request for oral argument is hereby denied.4 The petitions herein were filed on October 15, 1958.123 NLRB No. 26.508889-60-vol. 123-15 210DECISIONSOF NATIONALLABOR RELATIONS BOARDeach Employer did a gross volume of business in excess of $500,000,and therefore met the Board's jurisdictional standards for a retailenterprise.We therefore find that each Employer is engaged incommerce within the meaning of the Act and that it will effectuatethe policies of the Act to assert jurisdiction over each.52.The labor organizations involved claim to represent certainemployees of the Employers.3.The Unions move to dismiss the petitions on the ground thatthey do not claim to represent a majority of the employees of anyof the Employers.The Employers assert in effect that the currentpicketing by the Unions is inconsistent with such disclaimer.TheUnions contend that the picketing is merely for the purpose oforganizing employees involved herein.The pertinent facts are asfollows :During the spring of 1956, the Unions requested several retailautomobile concerns in Galesburg, including Brown Motors, Inc.,'herein called Brown, and all the Employers herein except Crown,to recognize them jointly as the collective-bargaining representativesof their shop employees. In each case recognition was refused. There-after, beginning about May 1956, pickets appeared at the placesof business of the concerns involved.The signs that the picketscarried read substantially as follows : "Strike-Union Garage Em-ployeesNotWorking- AFL-CIO,," and "Unfair To OrganizedLabor-No Members Have Been Employed at This Garage SinceMay 15, 1956-AFL-CIO." The first of these signs was carriedatMcCreery until about January 1957 and at Puckett Buick andBrown until about August 1957. The record does not disclose howlong or at what locations the second sign was carried; it was notbeing used at the time of the hearing.'From about the beginningof the picketing in May 1956, until about the middle of 1957, therewere at one time or another signs at virtually all the locationsinvolved to the effect that Galesburg Trades and Labor Assemblyor various local lodges of the Machinists supported the "Auto.Mechanics' Strike."On August 2, 1957, the Board issued its Decision and Directionof Election inGalesburg Automobile Dealers Association,Case No.13-RM-329,8 involving some 11 Galesburg retail automobile con-cerns, including several of the instant Employers, and the sameUnions as those involved herein.On August 6, the Regional Direc-tor, in accordance with the Decision therein,9 dismissed the petition.5 Carolina Supplies and CementCo., 122 NLRB 88.8 See footnote 10,infra.7 The hearing was held on December2,3, 'and 18, 1958.8Unpublished.8 The Decision conditioned the holding of the election upon the Unions' acceptance of amultlemployer unit.The Unions,however, would not assent to such a unit. WEAVER MOTORS211Picketing and other activities continued to be carried on afterthe issuance of the Board's decision. In the fall of 1957 and inthe spring of 1958, pickets at one of Weaver's locations, at Inman-Swanson, at Crown,'° and at Galesburg Lincoln carried signs indi-cating that a strike was in progress.Another sign carried at thelast-named concern at the same time as the strike sign read : "Unfairto Organized Labor-AFL-CIO." About October 30, 1958, a simi-lar sign replaced the strike sign at Inman-Swanson. ' From aboutFebruary or March 1958, until about December 4, 1958, a signreading "Strike-Teamsters Local 15" was carried at Puckett Buick.On or about December 4, the pickets at this location stopped carryingsuch sign and began using another reading "No Strike."Duringthe week before the opening of the hearing, a sign bearing the word"Strike" was carried at one of Weaver's plants.At the time ofthe hearing, held, as noted above, on December 2, 3, and 18, 1958;picketing was being conducted at the premises of all the Employersexcept those of McCreery; there had been no picketing at McCreery'spremises in the last 10 or 12 months.In April and May 1958, the Unions and the Employers met inefforts to solve their difficulties.On each occasion, the Unions madeit clear that a solution would necessarily be based on recognition.In this connection, the record contains two documents: (1) A reso-lution bearing, among others, the printed signatures of representa-tives of the two Unions here involved and stating, among otherthings, that it was passed by unanimous vote of the delegates tothe Galesburg Trades and Labor Assembly on April 2, 1958, andthat the Unions had been on strike against the new car dealersofGalesburg sinceMay 1956; and (2) a handbill captioned"NOTICE ! To All Union Members," stating that several new cardealers, including all the instant Employers, operated nonunionshops and refused to recognize and bargain with the Unions. InApril 1958, this handbill was distributed by pickets at the premisesof several Galesburg automobile dealers, including those of Gales-burg Lincoln, and it was also generally distributed throughout thecity.The Unions in effect admit that their original demands and pick-eting were for the purpose of recognition.However, they assertthat after August 2, 1957, the date of issuance of the Board'sDecision and Direction of Election inGalesburg Automobile DealersAssociation, supra,they changed the purpose of their picketingto an attempt to organize the employees involved.At the hearing,io In March 1958, Crown Motors, Inc., one of the Employers herein, acquired the capitalstock of Brown and began operating a retail automobile business in the same buildingwhere Brown had been located. In April 1958 the Unions requested that Crown recognizethem as the collective-bargaining representative of its shop employees; recognition was.refused. 212DECISIONS OF NATIONALLABOR RELATIONS BOARDa representative of the Unions stated that they did not claim torepresent a majority of the employees of any of the Employers.The Unions' denial that they now claim to represent the employeeswould be sufficient to remove the questions concerning representationnecessary to support the Employers' petitions, provided that suchdisclaimer is clear and unequivocal and that the Unions are notengaged in conduct inconsistent with such disclaimer."'Admittedly,the Unions began picketing in order to obtain recognition.There-fore, the issue at hand is whether the purpose of the picketing was,as they allege, changed to organization of the employees after theissuance of the Board's decision in the earlier case.However, itappears that both before and after the issuance of that decision,the main theme of the signs carried by the pickets remained essen-tially the same in most instances-that employees were on strike.In April and May 1958, some 8 or 9 months after the issuance ofthe prior decision in August 1957, the Unions at the meetings notedabove continued to demand recognition.The resolution of the Gales-burg Trades and Labor Assembly adopted in April 1958 and thehandbill distributed at the premises of Galesburg automobile dealersand generally throughout the city at about the same time indicatethat the Unions were picketing in protest against the Employers'failure to recognize and bargain collectively with them.Accord-ingly,we find that the disclaimer was ineffective with respect toall the Employers who were being picketed at the time of the hear-ing.The only Employer not being picketed at that time was Mc-Creery.As there had been no picketing at its premises for a periodof 10 to 12 months prior to the hearing, we find that the disclaimerwas effective as to it, and we will therefore dismiss the petition inCase No. 13-RM-1413.Accordingly, we find that questions affectingcommerce exist concerning the representation of employees of allthe. Employers except McCreery within the meaning of Section9(c) (1) and Section 2(6) (7) of the Act .124.The petitions herein sought single-employer units.The Unionssubmitted to the Board the question whether an Associationwideunit, including employees of all the members of Galesburg Auto-mobile Dealers Association, was appropriate. It is well establishedthat presumptively single-employer units are appropriate, and todefeat a claim for such units in favor of a broader unit a con-trolling history of collective bargaining on the broader basis mustexist.Therefore, as there is no history of collective bargainingon a multiemployer basis, we find that the single-employer unitsurged by the Employers are appropriate."We shall therefore con-11NewPacificLumber Co.,119 NLRB 1307.12New PacificLumber Co.,supra.13Arden Farms,etc.,117 NLRB 318. WEAVER MOTORS213sider the contention of the parties, if any, with respect to theseseparate units.Weaver Motors, Case No. 13-RIAI-411This Employer contends that a single unit, including shop em-ployees at both its plants, is appropriate.The Unions contend thatonly a separate unit of such employees at each plant is appropriate.However, the Employer indicated its willingness to abide by theBoard's action, if it found such separate units appropriate.The Employer operates a new car showroom and service garageon South Seminary Street in Galesburg and a truck and servicegarage and used car lot on Grand Avenue in the same city. Theplants are about 11/2 miles apart.At its South Seminary Streetplant, the Employer sells new Plymouths and DeSotos and doesmost of its repair work on passenger cars.At its truck and servicegarage and used car lot, the Employer sells new International Har-vester Trucks and used trucks and passenger cars, and does most ofits truck repair work.At the new-car showroom and service garage,the Employer has approximately 15 employees, including 3 sales, 3office clericals, and some 8 or 9 shop employees.The latter includefour mechanics, two wash and cleanup men, a partsman, a bodyman,and a greasemaii and mechanic's helper.At the truck and service gar-age, the Employer has approximately nine employees, including onesalesman and about eight shop employees.The latter include fivemechanics, a partsman, and two helpers.All employees work underthe overall supervision of the two partners constituting the firm.One of the partners spends the greater part of his time at the SouthSeminary Street location; the other spends the greater part of histime at the Grand Avenue location. Shop employees at each loca-tionwork under separate immediate supervision.All employeesare paid from a single bank account, have similar benefits, and workabout the same hours.Those in the same or similar work classifica-tions are paid at substantially the same wage rates at both plants.The salesmen sell indiscriminately at both.Almost every day shopemployees are temporarily transferred from one plant to another;occasionally, if, for example, one plant has a special tool lacking atthe other, repair jobs are transferred.In these circumstances, in-cluding the proximity of the two plants, the frequent transfers be-tween them, the similar benefits and wage rates, and the fact thatthere is no history of collective bargaining, we find that a singleunit, including employees at both locations, is appropriate.14At the hearing, the parties agreed as to the categories to be in-cluded in the unit. In accordance with the agreement, and on therecord in this case, we find that the following employees of the14The B. F. Goodrich Company,112 NLRB 757. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer constitute an appropriate unit within the meaning ofSection 9(b) of the Act : All shop employees at the Employer's new-car showroom and service garage and at its truck and service garageand used car lot at Galesburg, Illinois, including partsmen, me-chanics, bodymen, wash and cleanup men, and greasemen and helpers,but excluding office clerical employees, professional. employees, sales-men, guards, foremen, and supervisors as defined in the Act.Galesburg Lincoln-Mercury Co., Case No. 13-RM-412In substantial accord with the agreement of the parties, we findthat the following employees of this Employer constitute an appro-priate unit within the meaning of Section 9(b) of the Act: All shopemployees, including mechanics, parts helpers, and polish men atthe Employer's garage at Galesburg, Illinois, but excluding officeclerical employees, professional employees, salesmen, guards, theservice manager, and supervisors as defined in the Act.Crown Motors Inc., Case No. 13-RM-414We find, in substantial accord with the agreement of the parties,that the following employees of this Employer constitute an appro-priate unit within the meaning of Section 9(b) of the Act: All shopemployees at the Employer's garage at Galesburg, Illinois, includ-ing mechanics, lubrication employees, bodymen, painters, wash andpolish employees, and the parts helper, but excluding office clericalemployees, professional employees, salesmen, guards, the service man-ager, the parts manager, and supervisors as defined in the Act.Inman-Swanson Motors, Inc., Case No. 13-RM-415The parties in effect agree that a unit of shop employees at thisEmployer's Galesburg garage is appropriate, but disagree as to theunit placement of the parts helper.The Employer would includehim.The Unions would exclude him, on the ground, in substance,that the Employer's parts manager is a supervisor 15 and that theEmployer is training the parts helper to be his successor.Normally, the Employer employs both a parts manager and partshelper.However, at the time of the hearing the parts manager hadbeen on an indefinite leave of absence for about 7 months, becausehe was busy building a house.He had left the Employer's employwith the understanding that he "might" return and the Employeranticipated that he would do so in 3 or 4 months.During his ab-sence, the helper had assumed a substantial part of his nonsuper-visoryduties.Primarily, the parts helper supplies parts tomechanics and keeps an inventory.All shop employees, including25We find, in substantial agreement with the parties, that the partsmanager is asupervisor within themeaning ofthe Act, andwe will exclude him. WEAVER MOTORS215the parts helper, work about the same hours and are hourly paid.All work under the immediate supervision of the service manager.The wages of the parts helper are about the same as those of someof the mechanics and 20 to 30 percent lower than the wages of certainother mechanics.The parts helper has no independent authority tobuy merchandise on behalf of the Employer or to hire or dischargeemployees or even to recommend such action.At the hearing, theEmployer's president referred to him as an "apprentice learning thebusiness" and testified in effect that he did not know whether thehelper would succeed to all the duties of the parts manager, includ-ing his supervisory duties, when he had acquired full knowledge ofthe job.As the record shows that the parts helper presently hasnone of the statutory powers of a supervisor, we find that he is notnow a supervisor.Moreover, under the circumstances of this case,we find that the possibility of his elevation to supervisor in thefuture does not warrant his exclusion from the unit.We thereforeinclude him.16Upon the entire record in this case, we find that the followingemployees of the Employer constitute an appropriate unit withinthe meaning of Section 9(b) of the Act: All shop employees at theEmployer's garage at Galesburg, Illinois, including mechanics, washand polish employees, and the parts helper, but excluding officeclerical employees, professional employees, salesmen, guards, theservicemanager, the parts manager, and supervisors as defined inthe Act.Puckett Buick Co., Case No. 13-RM-416The parties in effect agree on the appropriateness of a unit ofshop employees at this Employer's Galesburg garage, but disagreeas to the parts manager.The Employer would include him, whilethe Unions would exclude him on the ground that he is a supervisoror managerial employee.The parts manager orders parts from thefactory, distributes them to the mechanics, sells them to customers,both retail and wholesale, who come to the Employer's garage forthat purpose, and keeps an inventory.All shop employees, includingthe parts manager, work under the immediate supervision of theservicemanager.The parts manager receives a salary plus a com-mission on the accessories that he sells.His earnings are approxi-mately one-half those of the service manager and considerably lessthan those of the mechanics.Except during inventory periods, heis the Employer's only parts employee and even then the additionalparts employees work under the supervision of the service manager.It does not appear that the parts manager has any of the powers ofa supervisor as set forth in Section 2(11) of the Act.Accordingly,11InternationalGeneral Electric,S.A., Inc.,117 NLRB 1571, 1581. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDwe find that he is not a supervisor.However, as he has the powerto pledge the Employer's credit in ordering parts, we find that heis a managerial employee, and will exclude him.,'Upon the entire record in this case, we find that the followingemployees of the Employer constitute an appropriate unit withinthe meaning of Section 9(b) of the Act : All shop employees at theEmployer's garage at Galesburg, Illinois, including mechanics, carpolishers, the lubrication man, and the car washer, but excludingoffice clerical employees, professional employees, salesmen, the part-time janitor, guards, the parts manager, the service manager, andall other supervisors as defined in the Act.[The Board dismissed the petition in Case No. 13-RM-413.][Text of Direction of Elections omitted from publication.]17Sunnyland Packing Co., etc.,113 NLRB 162, 165.Jimmy Ray Rush,An Agent of Local Union 5367 of the UnitedSteelworkers of America,AFL-CIO;Sam Dixon,Jr., An Agentof Local Union 5367 of the United Steelworkers of America,AFL-CIO;Windol Atchison,An Agent of Local Union 5367of the United Steelworkers of America, AFL-CIO; JamesMitchell,An Agent of Local Union 5367 of the United Steel-workers of America,AFL-CIO;LocalUnion 5367 of theUnited Steelworkers of America,AFL-CIOandMark LouisTaliaferro,Attorney[Cosper Manufacturing Company, Inc.]Local Union 5367 of the United Steelworkers of America, AFL-CIOandC. V.Stelzenmuller,Attorney.Cases Nos. 10-CB-577,10-CB-578, 10-CB-579, 10-CB-580, 10-CB-581, and 10-CB-611.March, 16, 1959DECISION AND ORDEROn February 20, 1958, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Intermediate Report.,Subse-quently, the Respondents filed a motion to reopen the record.2 The'After the issuance of the first IntermediateReport,the Respondents also requestedoral argument.This request is hereby denied as the record, exceptions,and brief ade-.quately present the issues and the positionsof theparties.2The Respondents excepted to the denial by the Trial Examiner of requests to compelthe General Counsel to produce certain written statements of witnesses who testified.By order of September 10, 1958, the Board sustained the exception and ordered the123 NLRB No. 27.